Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 22-41 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 22-41 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 29: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “determining a listing score for the location marker based on the trip success rate footprint, determining a display score for the location marker based on the listing score for the location marker and the broadcast radius for the location marker; generating user interface data defining a dynamic ordering of at least some of the plurality of location markers, wherein the dynamic ordering is determined based on each display score for a location marker of the plurality of location markers; determining, based on the trip progress data, a completion prediction for the selected trip; and updating the trip success rate footprint for the arrival zone of the first location marker based on the trip progress data and the starting zone of the client device; “the trip success rate footprint indicating a historical success rate of completed trips to the arrival zone based at least in part on distance from the location marker when each trip is initiated”; “wherein the broadcast radius is selected by a listing sponsor associated with the location marker”; determining one or more trip attributes based at least in part on completed trips to the arrival zone by the plurality of other users.”;
The “determining, generating and updating”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of enabling prioritized display of a plurality of location markers in a mobile navigation application . Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? yes.  The claim recites additional limitations, such as,
“receiving,  a listing request, wherein the listing request is generated in response to a listing search action by an end-user and transmitted and wherein the listing request indicates a starting zone; retrieving a trip success rate footprint for an arrival zone of the location marker; transmitting the user interface data, configured to display  search result, ; receiving, a selection indication associated with a first location marker of the plurality of location markers, wherein the selection indication is generated based on a selection action by the end-user  and transmitted, and wherein the selection action is performed as an interaction with the search result; receiving,  trip progress data associated with a trip from the starting zone to the arrival zone of the first location marker, wherein the trip progress data is transmitted”.; “receiving, …, trip completion data indicating that the client
… has entered the arrival zone;” retrieving, … and based at least in part on the one or more trip attributes, promotion data associated with the location marker;”
providing a promotion indication …”

These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a client-side interface operating on the client device;  “by the mobile navigation application”; “the client device”,  “a search result user interface based on the user interface data”,  “a database server” and “a listing server”.  These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner of enabling prioritized display of a plurality of location markers in a mobile navigation application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B : claim provides an inventive concept? N/A 
Claim 22: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system (a database server).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? yes. Because the same reasons pointed above. Hence, the claim is eligible because it is not directed to the recited judicial exception.
Claim 36: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? yes. Because the same reasons pointed above. Hence, the claim is eligible because it is not directed to the recited judicial exception.
Dependent claims 23-28, 30-35 and 37-41, the claims recite elements such as

Regarding to prior art, the closest prior art of record is US PG. Pub. No. 20030036848 (Sheha)  in view of US PG. Pub. No.  20060173841 (Bill) and in view of  US PG. Pub. No. 20040203860 (Fellenstain).
Sheha teaches searching various POI within a giving zone, paragraph 10. It teaches heist probability the POI that the searcher most likely prefer, paragraph 93.
Sheha also teaches success rate footprint indicating a historical success rate, “…This method allows users to search for desirable POIs using various spatial search methods, such as the `Best Categorical Rating Search, ` Aggregate Average Population Rating Search  `Personal--Favorites Rating Search  or `Similar User -Rating Search `…”, paragraph 32. And paragraph 22. And “…[0035] In another embodiment, the `Similar User Rating Search` llows users to correlate their own preferred POI information with the complete compiled user -rating database, …. In one embodiment, the search will match a searcher's rating history…”, paragraphs 35 and 90.
Bill teaches trip progress … “ a mapping system or navigation system may predict that a user may desire a certain product based on the destination or event the user is traveling 
Fellenstein teaches “..[0003] The invention that meets the needs identified above is a Waypoint Services Navigational System (WSNS) comprising a mobile unit connected to a server and to a database by the Internet. The WSNS uses omnipresent digital cellular links or any other form of radio frequency communications for transmission of information by a registered services provider to a traveler with a WSNS mobile unit. Using WSNS, the registered service provider announces its presence along with specific services/products to a traveler with a WSNS mobile unit within a predefined geographic radius. This information may be viewed via a conventional mobile computer, a personal digital assistant screen, or through a Global Positioning System

But the references fail to teach at least:
for each location marker of the plurality of location markers, retrieve a trip success rate footprint for an arrival zone of the location marker, the trip success rate footprint indicating a historical success rate of completed trips to the arrival zone by a plurality of other users based at least in part on distance from the location marker when each trip is initiated;
receive, from the client-side interface, trip completion data indicating that the client device has entered the arrival zone;
determine one or more trip attributes based at least in part on completed trips to the arrival zone by the plurality of other users;
retrieve, from the listing server and based at least in part on the one or more trip attributes, promotion data associated with the location marker;
provide a promotion indication to the client-side interface for presentation via the user interface;

22-41 are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination  Sheha,  Bill and Fellenstain  are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Location-based spatial data management in navigation systems. 2002. IEEE. This publication describes an embedded system for vehicle navigation. It uses an Internet-based connection to download data stored on a distant server and a Java-enabled Web browser interface to visualize them locally. Data management is based on vehicle location. All data are transferred as the result of queries defined on the client side and executed on the data server. The request management on client side uses a data cache and takes into account spatial aspect of data and client location. It also introduces spatial query restrictions in order to reduce the selected data only to the data set relevant to the actual location of the mobile user. The vehicle is located by defining several map-matching algorithms to perform in real time integration of vehicle location in digital maps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/4/2021